Citation Nr: 0713786	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for bilateral hearing loss. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective July 25, 2002.  In that 
same rating decision, the RO granted service connection for 
bilateral tinnitus and assigned a single 10 percent 
disability rating effective July 25, 2002.  The appellant, 
who had active service from October 1950 to August 1954, 
expressed disagreement with the assigned disability ratings 
and appealed to the BVA.  In subsequent rating decisions 
dated in March 2003, June 2003 and June 2004, the RO 
continued the assignment of a noncompensable rating for the 
appellant's bilateral hearing loss and a single 10 percent 
rating for the appellant's bilateral tinnitus.  Thereafter, 
the case was referred to the Board for appellate review. 

In a June 2006 decision, the Board remanded the appellant's 
bilateral hearing loss claim for further development and 
stayed the appellant's tinnitus claim in light of the case of 
Smith v. Nicholson, 19 Vet. App. 63 (2005). See June 2006 
Board decision, p. 2.  The development ordered in regards to 
the appellant's hearing loss claim has been completed.  As 
such, this claim has been returned to the Board for further 
review.  In addition, the Board observes that the stay 
affecting the appellant's tinnitus claim has been lifted (as 
will be explained in more detail below).  As such, the 
appellant's tinnitus claim will also be addressed on the 
merits in this opinion. 
  
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The evidence of record indicates that the appellant 
currently manifests Level III hearing in his left ear.

3.  The evidence of record indicates that the appellant 
currently manifests Level I hearing in his right ear.

4.  The appellant's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in June 2006 	fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
hearing loss claim.  The June 2006 letter informed the 
appellant that additional information or evidence was needed 
to support this increased rating claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

Although the June 2006 letter was not sent prior to the 
initial adjudication of the appellant's hearing loss claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the hearing loss claim was 
readjudicated and an additional Supplemental Statement of the 
Case was provided to the appellant in February 2007. 

The appellant's service medical records, VA treatment records 
and private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the appellant's claim of entitlement to an 
increased rating for his bilateral hearing loss, is available 
and not part of the claims file.  The appellant underwent two 
VA audiological examinations in February 2003 and December 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected hearing loss since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95.  The examination reports of 
record are thorough and supported by VA outpatient treatment 
records.  Therefore, they are adequate upon which to base a 
decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the appellant's hearing loss claim, the Board 
finds that any such failure is harmless. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

In addition, the Board observes that prior to the time the RO 
recertified the appellant's case to the Board, it provided 
the appellant with an explanation of disability ratings and 
effective dates. See June 2006 letter from the AMC; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the RO assigned the noncompensable 
disability rating at issue here for the appellant's service-
connected hearing loss, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed. Id. 

In regards to the appellant's claim of entitlement to 
separate 10 percent ratings for bilateral tinnitus, the Board 
observes that the disposition of this claim is based on the 
law, and not the facts of the case.  As will be explained in 
more detail below, the appellant's request for separate 10 
percent ratings for bilateral tinnitus must be denied based 
on a lack of entitlement under the law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The provisions of the VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter. See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

B.  Increased rating for bilateral hearing loss 

In an October 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective July 25, 2002.  The 
appellant asserts error as to the assigned rating as he 
contends that his hearing loss is much worse than 
contemplated as it requires him to wear bilateral hearing 
aids and it also affects his work. See appellant's November 
2002 and November 2003 statements.  Letters written by the 
appellant's employer indicate that the appellant has been 
working at the same restaurant as a waiter since 1979 and is 
considered to be an excellent employee.  However, the 
appellant's employer indicates that the appellant's 
performance has suffered in recent years due to his 
increasing hearing loss; and that the appellant's work 
schedule has been reduced due to the appellant's difficulty 
in hearing what co-workers and customers say to him. See 
employer's statements dated in November 2002 and June 2006.  
    
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the appellant is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the appellant's bilateral 
hearing loss.  Specifically, the appellant was recently 
afforded a VA audiological examination in December 2006.  The 
following audiometric puretone thresholds were reported at 
that time: 

HERTZ
1000
2000
3000
4000
Average
LEFT
45
55
70
70
60
RIGHT
50
55
60
60
56

The average hearing loss for the left ear was reported as 60 
decibels [45+55+70+70 = 240/4= 60]; and the average hearing 
loss for the right ear was reported as 56 decibels 
[50+55+60+60=225/4 = 56.25].  Speech recognition scores on 
the Maryland CNC were noted as 84 percent for the left ear 
and  92 percent for the right ear.  

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 58 
to 65 decibels with a speech discrimination score ranging 
from 84 to 90 results in a numeric designation of III for 
hearing impairment. See 38 C.F.R. § 4.85, Table VI.  
Additionally, percentages of discrimination ranging from 50 
to 57 decibels with speech discrimination scores ranging from 
92 to 100 result in a numeric designation of I for hearing 
impairment.  As such, the appellant's left ear hearing loss 
is calculated to fall within a numeric designation of III and 
his right ear hearing loss falls within a numeric designation 
of I for purposes of determining a percentage evaluation for 
hearing impairment under Diagnostic Code 6100 (Table VII).  
Utilizing these designations, the appellant's current hearing 
loss results in the assignment of a noncompensable disability 
evaluation based upon the audiometric scores obtained during 
his most recent audiological examination.  

Even if the Board utilizes other audiological data contained 
in the claims file, the results remain the same in terms of 
the assignment of a noncompensable evaluation for the 
appellant's hearing loss.  In this regard, the Board observes 
that the appellant was found to have the following puretone 
thresholds during his February 2003 VA audiological 
examination: 

HERTZ
1000
2000
3000
4000
Average
LEFT
35
45
60
65
51
RIGHT
45
45
55
60
51

The average hearing loss for both the left and right ears was 
reported as 51 decibels. Speech recognition scores on the 
Maryland CNC were noted as 90 percent for the left ear and 90 
percent for the right ear.  Again, utilizing the mechanical 
application of the rating schedule in accordance with Table 
VI of the Schedule for Rating Disabilities, percentages of 
discrimination ranging from 50 to 57 decibels with a speech 
discrimination score ranging from 84 to 90 results in a 
numeric designation of II for hearing impairment of each ear. 
See 38 C.F.R. § 4.85, Table VI.  Utilizing these designations 
under Table VII (Diagnostic Code 6200) would continue to 
result in the assignment of a noncompensable disability 
evaluation for the appellant's bilateral hearing loss.  

Thus, regardless of whether the Board utilizes the 
audiological data obtained during the appellant's February 
2003 or December 2006 VA examination, the result remains the 
same in that the appellant's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  In formulating this conclusion, the 
Board has considered private audiological evaluations 
contained in the claims file that were apparently conducted 
in July 2002, February 2003 and April 2003.  However, the 
Board finds these audiograms to be of little probative value 
to the analysis of this claim since (1) it is unknown whether 
the audiograms were performed in compliance with 38 C.F.R. § 
4.85(a) and (2) interpretations of the audiograms were not 
provided.  As such, the specific puretone thresholds for the 
appellant's bilateral hearing are not available for 
computation under either 38 C.F.R. § 4.85 or 38 C.F.R. § 
4.86.  Regardless, a simple visual inspection of these 
audiograms indicates that the appellant's hearing during that 
time is consistent with the findings set forth in the 
appellant's December 2006 examination report.  

The Board has also considered the application of 38 C.F.R. § 
4.86 [exceptional patterns of hearing impairment].  However, 
the appellant's hearing loss does not meet the criteria under 
that section.  The appellant's contentions alone cannot 
establish entitlement to a compensable evaluation for 
defective hearing because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule. See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  The Board thus finds that the appellant's bilateral 
hearing loss was properly assigned a noncompensable 
disability rating under Diagnostic Code 6100, and concludes 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation for bilateral 
hearing loss.  Thus, the appellant's claim for a compensable 
rating for hearing loss is denied.

In making this decision, the Board acknowledges the 
appellant's November 2002 and November 2003 statements in 
which he asserts his belief that he is entitled to an 
increased evaluation due to the fact that he must wear 
hearing aids in both ears and that his hearing loss 
increasing affects his employment.  While the Board 
sympathizes with the appellant's position and acknowledges 
that it is clear from the record that he experiences hearing 
loss, the objective medical evidence has not shown that the 
appellant's service-connected hearing loss has increased to a 
level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  Although the claims 
file contains two letters from the appellant's employer that 
indicate the appellant's hearing loss somewhat affects his 
ability to perform his duties, there has been no showing by 
the appellant that his bilateral hearing loss has resulted in 
marked interference with his employability.  In addition, 
there has been no showing that his hearing loss has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

C.  Separate ratings for bilateral tinnitus

As set forth above, service connection was established for 
bilateral tinnitus in an October 2002 rating decision and a 
single 10 percent disability evaluation was assigned 
effective from July 25, 2002.  In a January 2003 statement, 
accepted by the Board as a timely notice of disagreement to 
the October 2002 decision, the appellant requested separate 
10 percent disability ratings for tinnitus in each ear. See 
January 2003 letter from the appellant's representative.  The 
RO denied the appellant's request for a separate rating on 
the basis that the Schedule for Rating Disabilities provided 
the assignment of a maximum single 10 disability rating for 
tinnitus, whether it is unilateral or bilateral. See rating 
decisions dated in June 2003 and June 2004.   

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head. See 
38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the CAVC 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The CAVC held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the CAVC's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent was sought.  
As such, the appellant's appeal was included in the stay. See 
June 2006 Board decision, p. 2. 

Thereafter, the Federal Circuit reversed the CAVC's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id. at 1349 - 
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the CAVC 
erred in not deferring to VA's interpretation. Id. at 1350 - 
1352. 

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the appellant's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  


ORDER

An initial (compensable) disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 10 percent for 
bilateral tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


